internal_revenue_service number release date index number ------------------------- -------------------------------------- -------------------------------------- in re --------------------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------ ----------------- telephone number --------------------- refer reply to cc psi b04 plr-121946-12 date date legend legend decedent spouse trust year year date date date dear ------------------- ------------------------ ------------------------ ------------------------------------------------- ------- ------- ------------------------- -------------------- --------------------------- this letter responds to a letter from your authorized representative dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations i to sever a qtip_trust into a gst exempt qtip_trust and a gst nonexempt qtip_trust pursuant to sec_26 b of the generation-skipping_transfer_tax regulations ii to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the gst exempt qtip_trust and iii a ruling that the automatic allocation rules under sec_2632 in effect in year renumbered without change as sec_2632 on date and in effect in year apply to the gst exempt qtip_trust the facts and representations submitted are summarized as follows on date in year decedent and decedent’s spouse spouse created a revocable_trust trust section of trust provides that upon the death of the first to die of decedent and spouse the trustee is to divide the trust estate into three separate trusts the survivor’s trust the exemption trust and the qtip_trust this ruling pertains to the qtip_trust plr-121946-12 section 6c provides that the trustee is to fund the qtip_trust with property not allocated to the survivor’s trust and the exemption trust section 6c provides that if the property allocated to the qtip_trust exceeds the deceased spouse’s available gst_exemption amount under sec_2631 the trustee is to establish two trusts a gst exempt qtip_trust and a gst nonexempt qtip_trust the trustee is to distribute to the gst exempt qtip_trust property equal in value to the amount of the deceased spouse’s gst_exemption that is to be allocated to the qtip_trust and allocate that gst_exemption to the gst exempt qtip_trust the trustee is to distribute the balance of the property allocable to the qtip_trust to the gst nonexempt qtip_trust the gst exempt and nonexempt trust are to be separate trusts with the same terms and beneficiaries and all references to the qtip_trust in trust are to be to these two trusts section 6g provides that trustee is to pay the net_income of the qtip_trust in monthly or other convenient installments not less frequently than quarterly to or for the benefit of the surviving_spouse for life upon the death of the surviving_spouse the principal and accrued undistributed_net_income if any of the qtip_trust is to be added to and become part of the exemption trust if however the qtip_trust consists of a gst exempt and gst nonexempt trust only the gst exempt trust is to be added to and become a part of the exemption trust to benefit decedent and spouse’s children decedent died on date in year survived by spouse and three children spouse was the executor of decedent’s estate spouse’s accountants failed to advise spouse to file on behalf of decedent’s estate a timely form_706 united_states estate and generation-skipping_transfer_tax return spouse retained a new accountant in year pursuant to this accountant’s advice spouse filed a form_706 for decedent’s estate in year on the form_706 the qtip_trust was listed on schedule m accordingly the executor is deemed to have made a qtip_election with respect to the qtip_trust as of the date of decedent’s death the executor however did not divide the qtip_trust into a gst exempt and nonexempt trust or make a reverse_qtip_election for the gst exempt qtip_trust in order to allocate decedent’s remaining gst_exemption to this trust spouse died on date the failure to divide the qtip_trust into a gst exempt and nonexempt qtip_trust and to make a reverse_qtip_election for the gst exempt qtip_trust was discovered shortly after spouse’s death it is represented that decedent has sufficient gst_exemption available to allocate to the gst exempt qtip_trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-121946-12 sec_2044 provides that the value of the gross_estate shall include the value of any property for which a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 in which the decedent had a qualifying_income_interest_for_life sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest - a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse and no deduction shall be allowed with respect to such interest even if such deduction is not disallowed under subparagraphs a and b - c if such interest is to be acquired for the surviving_spouse pursuant to directions of the decedent by his executor or by the trustee of a_trust sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life as defined in sec_2056 and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if - i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse subclause ii shall not apply to a power exercisable only at or after the death of the surviving_spouse plr-121946-12 sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b made by a transferor to a skip_person under sec_2611 the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate with respect to any generation-skipping_transfer as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the year at issue provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2632 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 in effect in year and renumbered without change to sec_2632 on date in effect in year provides that any portion of an individual’s gst_exemption that has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 provides in part that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date plr-121946-12 unused gst_exemption is allocated pro_rata on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made sec_2652 provides in part that for purposes of chapter the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor and the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original instrument and the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and the new trusts are severed on a fractional basis sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-121946-12 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore decedent’s estate is granted an extension of time of days from the date of this letter to sever the qtip_trust into a gst exempt qtip_trust and a gst nonexempt qtip_trust and to make a reverse_qtip_election with respect to the gst exempt qtip_trust further we rule that the automatic allocation rules of sec_2632 apply to automatically allocate decedent’s unused gst_exemption to the gst exempt qtip_trust the reverse_qtip_election should be made on a supplemental form_706 for year the form_706 should be filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner ____________________________ lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes
